Title: To George Washington from Brigadier General Hugh Mercer, 12 August 1776
From: Mercer, Hugh
To: Washington, George



Sir,
Woodbridge [N.J.] 12 Augt 1776

Give me leave to Introduce to your Excellencys notice—Colo. Attlee of the Pennsylva. Troops—His experience and Attention to every part of the service entrusted to his direction—will I am perswaded secure to him your Regard—Col. Burd will march this Afternoon with about Three hundred men of the Flying Camp—including One Compy of Rifle men, Volunters, from CumberLd—Commanded by Capt. Steel. I intend to have ready at New Ark as expeditiously as possible Two Thousand men—to reinforce the Army at New York—if you think their Services there necessary—I receivd your Letter of yesterday—wrote probably under the apprehension that these posts were in danger of being abandoned—In consequence of the Postcript signifying your desire that no more Troops after Col. Attlees should be sent to N. York from hence—I shall not order any more over the Ferries, till I hear from Head Quarters. I have the honour to be Sir Your Excellencys Most obedt Sert

Hugh Mercer

